FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 23, 2022

                                      No. 04-21-00583-CV

                                       Merardo MACAL,
                                           Appellant

                                                v.

                                     Aizar J. KARAM, Jr.,
                                            Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-21-73
                        Honorable Orlando Rodriguez, Judge Presiding


                                         ORDER

        Appellant’s reply brief was originally due May 31, 2022. On May 20, 2022, appellant
filed an unopposed motion requesting an additional extension of time to file the reply brief until
June 30, 2022. After consideration, we GRANT the motion and ORDER appellant to file their
reply brief by June 30, 2022.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court